Citation Nr: 0603627
Decision Date: 02/08/06	Archive Date: 04/11/06

DOCKET NO. 05-08 073                        DATE FEB 08 2006


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1. Entitlement to an increased rating for residuals of cervical strain, currently evaluated at 20 percent disabling.

2. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

REPRESENTATION

Appellant represented by: Georgianne F. Bolinger, Esq.

ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1983 to March 1986. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.

REMAND

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2005). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

A February 2005 rating decision granted an increased rating for service-connected residuals of cervical strain from a noncompensable evaluation to 20 percent and assigned a separate initial evaluation of 10 percent for peripheral neuropathy of the right upper extremity. The RO issued a February 2005 statement of the case that addressed entitlement to an increased rating for residuals of a cervical strain, but did not address entitlement to an increased rating for peripheral neuropathy of the upper right extremity, to include all laws and regulations that address rating for the neurological symptoms of the cervical spine.

Although the residuals of cervical strain and peripheral neuropathy are assigned separate disability ratings, they are separate and distinct manifestations of the service-connected cervical spine disorder. See Esteban v. Brown, 6 Vet. App. 259,

- 2 



261 (1994) (separate and distinct manifestations of the same injury permit separate disability ratings). Accordingly, in that the veteran filed a claim for an increased rating for his service-connected cervical spine disorder, both issues are currently on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

Accordingly, this case is remanded for the following actions:

1. The RO must contact the veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim to entitlement to an increased rating for residuals of cervical strain and entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity. Copies of the treatment records from all sources he identifies, not currently of record, must then be requested and associated with the claims folder. All efforts to obtain these records must be fully documented.

2. Thereafter, the RO must readjudicate the veteran's claims for entitlement to an increased rating for residuals of cervical strain and an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity. If any benefit sought on appeal is not granted, the RO must issue a supplemental statement of the case to the veteran and his representative that includes the pertinent laws and regulations with regard to the veteran's claim of entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity. The veteran and his representative must be given an opportunity to respond, before the case is returned to the Board.

- 3 



No action is required by the veteran until he receives further notice; however, he may submit additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 4



